  Case 1:19-cv-01669-UNA Document 1 Filed 09/06/19 Page 1 of 13 PageID #: 1



                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF DELAWARE

 PAUL PARSHALL, Individually and On                  )
 Behalf of All Others Similarly Situated,            )
                                                     )
                         Plaintiff,                  )
                                                     )
         v.                                          )   Case No. ______________
                                                     )
 CHOICE BANCORP, INC., RODNEY R.                     )   JURY TRIAL DEMANDED
 OILSCHLAGER, AREND A. STAM,                         )
 GERALD A. THIELE, MARK D. TROUDT,                   )   CLASS ACTION
 KENNETH J. BALDA, STEPHEN W.                        )
 FORD, PAUL R. GETCHEL, MICHAEL L.                   )
 HANNEMAN, DAVID A. JANSSEN,                         )
 THOMAS L. MUZA, JAMES G. POESCHL,                   )
 JEFFREY S. ROGGE, THOMAS N. RUSCH,                  )
 JOHN F. SUPPLE III, and NICOLET                     )
 BANKSHARES, INC.,                                   )
                                                     )
                         Defendants.                 )

  COMPLAINT FOR VIOLATION OF THE SECURITIES EXCHANGE ACT OF 1934

       Plaintiff, by his undersigned attorneys, for this complaint against defendants, alleges upon

personal knowledge with respect to himself, and upon information and belief based upon, inter

alia, the investigation of counsel as to all other allegations herein, as follows:

                                      NATURE OF THE ACTION

       1.      This action stems from a proposed transaction announced on June 27, 2019 (the

“Proposed Transaction”), pursuant to which Choice Bancorp, Inc. (“Choice” or the “Company”)

will be acquired Nicolet Bankshares, Inc. (“Nicolet”).

       2.      On June 26, 2019, Choice’s Board of Directors (the “Board” or “Individual

Defendants”) caused the Company to enter into an agreement and plan of merger (the “Merger

Agreement”) with Nicolet. Pursuant to the terms of the Merger Agreement, Choice’s stockholders

will receive 0.50 shares of Nicolet common stock for each share of Choice common stock they
  Case 1:19-cv-01669-UNA Document 1 Filed 09/06/19 Page 2 of 13 PageID #: 2



own.

       3.      On August 23, 2019, defendants filed a Form S-4 Registration Statement (the

“Registration Statement”) with the United States Securities and Exchange Commission (“SEC”)

in connection with the Proposed Transaction, which scheduled a stockholder vote on the Proposed

Transaction for October 22, 2019.

       4.      The Registration Statement omits material information with respect to the Proposed

Transaction, which renders the Registration Statement false and misleading. Accordingly, plaintiff

alleges herein that defendants violated Sections 14(a) and 20(a) of the Securities Exchange Act of

1934 (the “1934 Act”) in connection with the Registration Statement.

                                 JURISDICTION AND VENUE

       5.      This Court has jurisdiction over the claims asserted herein pursuant to Section 27

of the 1934 Act because the claims asserted herein arise under Sections 14(a) and 20(a) of the 1934

Act and Rule 14a-9.

       6.      This Court has jurisdiction over defendants because each defendant is either a

corporation that conducts business in and maintains operations within this District, or is an

individual with sufficient minimum contacts with this District so as to make the exercise of

jurisdiction by this Court permissible under traditional notions of fair play and substantial justice.

       7.      Venue is proper under 28 U.S.C. § 1391(b) because a substantial portion of the

transactions and wrongs complained of herein occurred in this District.

                                             PARTIES

       8.      Plaintiff is, and has been continuously throughout all times relevant hereto, the

owner of Choice common stock.




                                                  2
  Case 1:19-cv-01669-UNA Document 1 Filed 09/06/19 Page 3 of 13 PageID #: 3



       9.      Defendant Choice is a Wisconsin corporation and a party to the Merger Agreement.

Choice’s common stock is traded OTC under the ticker symbol “CBKW.”

       10.     Defendant Rodney R. Oilschlager is Chairman of the Board of the Company.

       11.     Defendant Arend A. Stam is a director of the Company.

       12.     Defendant Gerald A. Thiele is a director of the Company.

       13.     Defendant Mark D. Troudt is a director of the Company.

       14.     Defendant Kenneth J. Balda is a director of the Company.

       15.     Defendant Stephen W. Ford is a director of the Company.

       16.     Defendant Paul R. Getchel is a director of the Company.

       17.     Defendant Michael L. Hanneman is a director of the Company.

       18.     Defendant David A. Janssen is a director of the Company.

       19.     Defendant Thomas L. Muza is a director of the Company.

       20.     Defendant James G. Poeschl is a director of the Company.

       21.     Defendant Jeffrey S. Rogge is a director of the Company.

       22.     Defendant Thomas N. Rusch is a director of the Company.

       23.     Defendant John F. Supple III is a director of the Company.

       24.     The defendants identified in paragraphs 10 through 23 are collectively referred to

herein as the “Individual Defendants.”

       25.     Defendant Nicolet is a party to the Merger Agreement.

                               CLASS ACTION ALLEGATIONS

       26.     Plaintiff brings this action as a class action on behalf of himself and the other public

stockholders of Choice (the “Class”). Excluded from the Class are defendants herein and any

person, firm, trust, corporation, or other entity related to or affiliated with any defendant.




                                                  3
  Case 1:19-cv-01669-UNA Document 1 Filed 09/06/19 Page 4 of 13 PageID #: 4



        27.     This action is properly maintainable as a class action.

        28.     The Class is so numerous that joinder of all members is impracticable. As of June

25, 2019, there were approximately 2,729,015 shares of Choice common stock outstanding, held

by hundreds, if not thousands, of individuals and entities scattered throughout the country.

        29.     Questions of law and fact are common to the Class, including, among others,

whether defendants will irreparably harm plaintiff and the other members of the Class if

defendants’ conduct complained of herein continues.

        30.     Plaintiff is committed to prosecuting this action and has retained competent counsel

experienced in litigation of this nature. Plaintiff’s claims are typical of the claims of the other

members of the Class and plaintiff has the same interests as the other members of the Class.

Accordingly, plaintiff is an adequate representative of the Class and will fairly and adequately

protect the interests of the Class.

        31.     The prosecution of separate actions by individual members of the Class would

create the risk of inconsistent or varying adjudications that would establish incompatible standards

of conduct for defendants, or adjudications that would, as a practical matter, be dispositive of the

interests of individual members of the Class who are not parties to the adjudications or would

substantially impair or impede those non-party Class members’ ability to protect their interests.

        32.     Defendants have acted, or refused to act, on grounds generally applicable to the

Class as a whole, and are causing injury to the entire Class. Therefore, final injunctive relief on

behalf of the Class is appropriate.

                                SUBSTANTIVE ALLEGATIONS

Background of the Company and the Proposed Transaction

        33.     Choice is a $441 million bank holding company. The Company’s wholly-owned




                                                  4
  Case 1:19-cv-01669-UNA Document 1 Filed 09/06/19 Page 5 of 13 PageID #: 5



bank subsidiary, Choice Bank, is a full-service community-oriented commercial bank that was

chartered in 2006 and has two branches in Oshkosh, Wisconsin.

       34.    On June 26, 2019, the Individual Defendants caused the Company to enter into the

Merger Agreement with Nicolet.

       35.    Pursuant to the terms of the Merger Agreement, Choice’s stockholders will receive

0.50 shares of Nicolet common stock for each share of Choice common stock they own.

       36.    According to the press release announcing the Proposed Transaction:

       Nicolet Bankshares, Inc. (NASDAQ: NCBS) (“Nicolet”) and Choice Bancorp, Inc.
       (OTC Pink: CBKW) (“Choice”) today jointly announce the execution of a
       definitive merger agreement, pursuant to which Nicolet will acquire Choice and its
       wholly-owned banking subsidiary, Choice Bank (“Choice Bank”). The move will
       expand Nicolet’s presence in the greater Oshkosh marketplace to the lead-local
       community bank as measured by deposit market share.

       Based on the financial results as of March 31, 2019, the combined company would
       have pro forma total assets of $3.5 billion, deposits of $2.8 billion and loans of $2.5
       billion. . . .

       Transaction Information

       Under the terms of the merger agreement, Nicolet will acquire Choice with Nicolet
       being the surviving corporation. In the merger, Choice shareholders shall receive
       0.5 share of Nicolet common stock for each share of Choice stock. Based
       on Nicolet’s closing price of $61.13 as of Wednesday, June 26th, the merger
       consideration is valued at approximately $72.4 million, which excludes Nicolet’s
       pre-existing ownership of Choice shares.

       The merger agreement provides for a cap and collar to potentially re-set the
       exchange ratio or change the mix of consideration should the Nicolet Common
       Stock Price, as defined in the merger agreement, rise above $67.00 per share, or fall
       below $55.00 per share.

       The estimated transaction value is a 2.0 multiple of Choice’s tangible book value
       as of March 31, 2019 and equates to approximately 15.9x Choice’s trailing twelve-
       month net income through March 31, 2019. Additional assumptions and metrics
       can be found with the attached Financial Supplement.




                                                 5
  Case 1:19-cv-01669-UNA Document 1 Filed 09/06/19 Page 6 of 13 PageID #: 6



       Leadership/Employee Information

       Post-merger, Scott Sitter will join the management team of Nicolet and will be the
       Senior Vice President and Commercial Banking Manager of Oshkosh/Fox
       Valley. The customer-facing employees of Choice are expected to stay on in the
       same capacity.

       Approvals and Closing Date

       The transaction has been unanimously approved by the board of directors of both
       companies. It is subject to Choice shareholder approval, regulatory approvals and
       other customary closing conditions and is expected to close in the fourth quarter of
       2019. Upon consummation of the transaction, both branch offices of Choice Bank
       are expected to open as Nicolet National Bank branches, while Nicolet’s existing
       branch at 400 N. Koeller Street in Oshkosh is expected to close and consolidate
       with continued service out of the legacy Choice branches.

       Advisors

       Bryan Cave Leighton Paisner LLP served as legal counsel to Nicolet in this
       transaction. Stephens Inc. served as financial advisor and provided a fairness
       opinion to Choice, and Reinhart Boerner Van Deuren s.c. served as Choice’s legal
       counsel.

The Registration Statement Omits Material Information

       37.     Defendants filed the Registration Statement with the SEC in connection with the

Proposed Transaction, which scheduled a stockholder vote on the Proposed Transaction for

October 22, 2019.

       38.     As set forth below, the Registration Statement omits material information with

respect to the Proposed Transaction.

       39.     First, the Registration Statement omits material information regarding Choice’s and

Nicolet’s financial projections.

       40.     With respect to the Company’s financial projections, the Registration Statement

fails to disclose projected free cash flows and all underlying line items.

       41.     The Registration Statement fails to disclose Nicolet’s financial projections.




                                                  6
  Case 1:19-cv-01669-UNA Document 1 Filed 09/06/19 Page 7 of 13 PageID #: 7



       42.     The disclosure of projected financial information is material because it provides

stockholders with a basis to project the future financial performance of a company, and allows

stockholders to better understand the financial analyses performed by the company’s financial

advisor in support of its fairness opinion.

       43.     Second, the Registration Statement omits material information regarding the

analyses performed by the Company’s financial advisor in connection with the Proposed

Transaction, Stephens Inc. (“Stephens”).

       44.     With respect to Stephens’ Selected Public Companies Analysis, the Registration

Statement fails to disclose the individual multiples and financial metrics for the companies

observed by Stephens in the analysis.

       45.     With respect to Stephens’ Selected Transactions Analysis, the Registration

Statement fails to disclose the individual multiples and financial metrics for the transactions

observed by Stephens in the analysis.

       46.     With respect to Stephens’ Discounted Cash Flow Analysis, the Registration

Statement fails to disclose: (i) Choice’s projected free cash flows and all underlying line items; (ii)

Stephens’ basis for using tangible-common-equity-to-tangible-assets in excess of a target ratio of

8.0% at the end of each projection period for free cash flow; (iii) Stephens’ basis for applying

multiples ranging from 10.0x to 12.0x to calendar year 2024 net income; (iv) the range of terminal

values for Choice; and (v) the individual inputs and assumptions underlying the discount rates

ranging from 12.0% to 14.0%.

       47.     When a banker’s endorsement of the fairness of a transaction is touted to

shareholders, the valuation methods used to arrive at that opinion as well as the key inputs and

range of ultimate values generated by those analyses must also be fairly disclosed.




                                                  7
  Case 1:19-cv-01669-UNA Document 1 Filed 09/06/19 Page 8 of 13 PageID #: 8



       48.     Third, the Registration Statement omits material information regarding potential

conflicts of interest of Stephens.

       49.     The Registration Statement fails to disclose the amount of Stephens’ compensation

that is contingent upon the consummation of the Proposed Transaction.

       50.     The Registration Statement fails to disclose whether Stephens has provided past

services to Nicolet or its affiliates, as well as the timing and nature of such services and the amount

of compensation Stephens received for providing such services.

       51.     The Registration Statement fails to disclose the timing and nature of the “financial

advisory services” that Stephens provided to “another company that was acquired by Nicolet,” and

the amount of compensation Stephens has received or will receive for providing the services.

       52.     Full disclosure of investment banker compensation and all potential conflicts is

required due to the central role played by investment banks in the evaluation, exploration,

selection, and implementation of strategic alternatives.

       53.     Fourth, the Registration Statement fails to disclose whether the Company entered

into any confidentiality agreements that contained standstill and/or “don’t ask, don’t waive”

provisions that are or were preventing the counterparties from submitting superior offers to acquire

the Company.

       54.     Without this information, stockholders may have the mistaken belief that, if these

potentially interested parties wished to come forward with a superior offer, they are or were

permitted to do so, when in fact they are or were contractually prohibited from doing so.

       55.     Fifth, the Registration Statement fails to disclose the timing and nature of all

communications regarding future employment and directorship of the Company’s officers and

directors, including who participated in all such communications.




                                                  8
  Case 1:19-cv-01669-UNA Document 1 Filed 09/06/19 Page 9 of 13 PageID #: 9



       56.     Communications regarding post-transaction employment during the negotiation of

the underlying transaction must be disclosed to stockholders. This information is necessary for

stockholders to understand potential conflicts of interest of management and the Board, as that

information provides illumination concerning motivations that would prevent fiduciaries from

acting solely in the best interests of the Company’s stockholders.

       57.     Sixth, the Registration Statement fails to disclose the terms and values of all

indications of interest and proposals submitted to the Company.

       58.     The Company’s stockholders are entitled to an accurate description of the process

leading up to the execution of the Merger Agreement.

       59.     The omission of the above-referenced material information renders the Registration

Statement false and misleading, including, inter alia, the following sections of the Registration

Statement: (i) Background of the Merger; (ii) Reasons for the Merger; (iii) Opinion of Stephens

Inc.; (iv) Prospective Financial Information of Choice; and (v) Interests of Certain Persons in the

Merger.

       60.     The above-referenced omitted information, if disclosed, would significantly alter

the total mix of information available to Choice’s stockholders.

                                             COUNT I

     Claim for Violation of Section 14(a) of the 1934 Act and Rule 14a-9 Promulgated
               Thereunder Against the Individual Defendants and Choice

       61.     Plaintiff repeats and realleges the preceding allegations as if fully set forth herein.

       62.     The Individual Defendants disseminated the false and misleading Registration

Statement, which contained statements that, in violation of Section 14(a) of the 1934 Act and Rule

14a-9, in light of the circumstances under which they were made, omitted to state material facts

necessary to make the statements therein not materially false or misleading. Choice is liable as the



                                                  9
 Case 1:19-cv-01669-UNA Document 1 Filed 09/06/19 Page 10 of 13 PageID #: 10



issuer of these statements.

       63.     The Registration Statement was prepared, reviewed, and/or disseminated by the

Individual Defendants. By virtue of their positions within the Company, the Individual Defendants

were aware of this information and their duty to disclose this information in the Registration

Statement.

       64.     The Individual Defendants were at least negligent in filing the Registration

Statement with these materially false and misleading statements.

       65.     The omissions and false and misleading statements in the Registration Statement

are material in that a reasonable stockholder will consider them important in deciding how to vote

on the Proposed Transaction. In addition, a reasonable investor will view a full and accurate

disclosure as significantly altering the total mix of information made available in the Registration

Statement and in other information reasonably available to stockholders.

       66.     The Registration Statement is an essential link in causing plaintiff and the

Company’s stockholders to approve the Proposed Transaction.

       67.     By reason of the foregoing, defendants violated Section 14(a) of the 1934 Act and

Rule 14a-9 promulgated thereunder.

       68.     Because of the false and misleading statements in the Registration Statement,

plaintiff and the Class are threatened with irreparable harm.

                                            COUNT II

                      Claim for Violation of Section 20(a) of the 1934 Act
                        Against the Individual Defendants and Nicolet

       69.     Plaintiff repeats and realleges the preceding allegations as if fully set forth herein.

       70.     The Individual Defendants and Nicolet acted as controlling persons of Choice

within the meaning of Section 20(a) of the 1934 Act as alleged herein. By virtue of their positions



                                                 10
 Case 1:19-cv-01669-UNA Document 1 Filed 09/06/19 Page 11 of 13 PageID #: 11



as officers and/or Board members of Choice and participation in and/or awareness of the

Company’s operations and/or intimate knowledge of the false statements contained in the

Registration Statement, they had the power to influence and control and did influence and control,

directly or indirectly, the decision making of the Company, including the content and

dissemination of the various statements that plaintiff contends are false and misleading.

       71.     Each of the Individual Defendants and Nicolet was provided with or had unlimited

access to copies of the Registration Statement alleged by plaintiff to be misleading prior to and/or

shortly after these statements were issued and had the ability to prevent the issuance of the

statements or cause them to be corrected.

       72.     In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of the Company, and, therefore, is presumed to have had

the power to control and influence the particular transactions giving rise to the violations as alleged

herein, and exercised the same.           The Registration Statement contains the unanimous

recommendation of the Individual Defendants to approve the Proposed Transaction. They were

thus directly involved in the making of the Registration Statement.

       73.     Nicolet also had supervisory control over the composition of the Registration

Statement and the information disclosed therein, as well as the information that was omitted and/or

misrepresented in the Registration Statement.

       74.     By virtue of the foregoing, the Individual Defendants and Nicolet violated Section

20(a) of the 1934 Act.

       75.     As set forth above, the Individual Defendants and Nicolet had the ability to exercise

control over and did control a person or persons who have each violated Section 14(a) of the 1934

Act and Rule 14a-9, by their acts and omissions as alleged herein. By virtue of their positions as




                                                  11
 Case 1:19-cv-01669-UNA Document 1 Filed 09/06/19 Page 12 of 13 PageID #: 12



controlling persons, these defendants are liable pursuant to Section 20(a) of the 1934 Act. As a

direct and proximate result of defendants’ conduct, plaintiff and the Class are threatened with

irreparable harm.

                                     PRAYER FOR RELIEF

       WHEREFORE, plaintiff prays for judgment and relief as follows:

       A.      Preliminarily and permanently enjoining defendants and all persons acting in

concert with them from proceeding with, consummating, or closing the Proposed Transaction;

       B.      In the event defendants consummate the Proposed Transaction, rescinding it and

setting it aside or awarding rescissory damages;

       C.      Directing the Individual Defendants to disseminate a Registration Statement that

does not contain any untrue statements of material fact and that states all material facts required in

it or necessary to make the statements contained therein not misleading;

       D.      Declaring that defendants violated Sections 14(a) and/or 20(a) of the 1934 Act, as

well as Rule 14a-9 promulgated thereunder;

       E.      Awarding plaintiff the costs of this action, including reasonable allowance for

plaintiff’s attorneys’ and experts’ fees; and

       F.      Granting such other and further relief as this Court may deem just and proper.

                                         JURY DEMAND

       Plaintiff hereby requests a trial by jury on all issues so triable.




                                                  12
Case 1:19-cv-01669-UNA Document 1 Filed 09/06/19 Page 13 of 13 PageID #: 13



Dated: September 6, 2019               RIGRODSKY & LONG, P.A.

                                  By: /s/ Gina M. Serra
                                      Brian D. Long (#4347)
OF COUNSEL:                           Gina M. Serra (#5387)
                                      300 Delaware Avenue, Suite 1220
RM LAW, P.C.                          Wilmington, DE 19801
Richard A. Maniskas                   Telephone: (302) 295-5310
1055 Westlakes Drive, Suite 300       Facsimile: (302) 654-7530
Berwyn, PA 19312                      Email: bdl@rl-legal.com
Telephone: (484) 324-6800             Email: gms@rl-legal.com
Facsimile: (484) 631-1305
Email: rm@maniskas.com                 Attorneys for Plaintiff




                                     13
